Citation Nr: 0801511	
Decision Date: 01/15/08    Archive Date: 01/29/08	

DOCKET NO.  04-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.   

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.   

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to 
September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Upon review of this case, it clear that the veteran has 
chosen to perfect only those issues listed on the title page 
of this decision.  Accordingly, the Board will confine its 
review solely to those three issues.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper extremities 
is not shown to have been present in service, or for many 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service.  

2.  Peripheral neuropathy of the bilateral lower extremities 
is not shown to have been present in service, or for many 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service.  

3.  An acquired psychiatric disorder is not shown to have 
been present in service or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by active military service, 
nor may such a disability be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by active military service, 
nor may such a disability be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor may a psychosis, 
including schizophrenia or psychotic depression, be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  her multiple contentions; 
service medical records; and both VA and private inpatient 
and outpatient treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran in this case seeks service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, as well as for an acquired psychiatric disorder.  
In pertinent part, it is contended that all of the 
disabilities currently at issue had their origin during the 
veteran's period of active military service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such a 
peripheral neuropathy, or a psychosis, such as schizophrenia 
or psychotic depression, becomes manifest to a degree of 
10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
for affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of peripheral neuropathy or an acquired psychiatric 
disorder.  While at the time of a service separation 
examination in September 1978, the veteran gave a history of 
leg cramps and/or "nocturnal claudication," a physical 
examination of her upper and lower extremities conducted at 
that time was entirely within normal limits, as was a 
psychiatric evaluation.  Significantly, at the time of the 
veteran's service separation examination, no pertinent 
diagnoses were noted.  

In point of fact, the earliest clinical indication of the 
potential presence of peripheral neuropathy of either the 
upper or lower extremities is revealed by a private record of 
hospitalization dated in December 1990, more than 12 years 
following the veteran's discharge from service, at which time 
she was heard to complain of left extremity "weakness and 
numbness" similar to that she had experienced during two 
"strokes" earlier that year.  Significantly, on neurological 
evaluation, motor examination showed the veteran's left upper 
extremity to be 4/5 proximally and 3/5 distally.  Her left 
lower extremity was 3/5 proximally and distally, and she was 
barely able to lift her left leg off the bed.  At the time of 
examination, the veteran's right extremities were normal in 
strength and tone, with no evidence of any atrophy or 
dystonia.  According to the veteran, sensation in her left 
upper extremity and leg had been resolving since earlier that 
morning, and the rest of the pinprick examination was 
unremarkable.  Several days after the veteran's admission, 
she demonstrated increased strength with good recovery of her 
left extremity weakness and numbness, and by approximately 
the third day, was back to almost 100 percent normal.  The 
pertinent diagnosis noted at the time of discharge was of 
right hemispheric infarct, the etiology of which was unknown.  

The Board notes that, during the course of VA outpatient 
treatment in June 2001, the veteran complained of "numbness 
and tingling" in her feet, which had been continuous for the 
past two weeks.  While on physical examination, the veteran's 
feet showed a loss of perception bilaterally on both the 
plantar and dorsal surfaces over the toes, this was 
ultimately determined to be the result of a diabetic 
neuropathy.  Significantly, at no time has the veteran's 
neuropathy of the bilateral upper or lower extremities been 
attributed to any incident of her period of active military 
service.  

The earliest clinical indication of the presence of an 
acquired psychiatric disorder is revealed by a VA outpatient 
treatment record dated in September 1995, almost 17 years 
following the veteran's discharge from service, at which time 
she received a diagnosis of psychotic illness, suspect 
schizophrenic disorder.  While approximately six months 
later, there was noted a history of psychotic depression, 
with past suicidal ideation and attempt in 1987, at no time 
was such symptomatology attributed to any incident or 
incidents of the veteran's period of active military service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current psychiatric 
disability, or neuropathy of either the upper or lower 
extremities, with any incident or incidents of her period of 
active service.  Under the circumstances, service connection 
must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.1599(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession which 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in September 2003, January 2004, 
and October 2005.  In those letters, VA informed the veteran 
that, in order to substantiate her claims for service 
connection, the evidence needed to show that she had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her 


behalf, VA informed her it had a duty to obtain any records 
held by any federal agency.  It also informed her that, on 
her behalf, VA would make reasonable efforts to obtain 
records which were not held by a federal agency, such as 
records from private doctors and hospitals.  The RO told the 
veteran that she could obtain private records herself and 
submit them to VA.  Finally, she was told to submit any 
evidence in her possession pertaining to her claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private inpatient and 
outpatient treatment records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.  

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


